    Case 1:21-cv-00035-JRH-BKE Document 39 Filed 08/11/21 Page 1 of 11




            IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF GEORGIA
                             AUGUSTA DIVISION




UNITED STATES OF AMERICA, for         *
the use and benefit of KRANE          *
DEVELOPMENT, INC., d/b/a ADS          *
SERVICES, INC.,                       *
                                      *


      Plaintiff,                      *
                                      •k


            V.                        *           CV 121-035
                                      *


GILBANE FEDERAL COMPANY;              *
TRAVELERS CASUALTY     & SURETY       *
COMPANY; and OHC ENVIRONMENTAL        *
ENGINEERING, INC.,                    *

      Defendants.                     *




                                  ORDER




     Before the Court is Defendant OHC Environmental Engineering,

Inc.'s C'OHC") motion to set aside default (Doc. 23) and motion to

quash service (Doc. 24)           Plaintiff, United States of America,
for the use and benefit of Krane Development, Inc., d/b/a ADS

Services, Inc. ('"ADS"), filed responses in opposition to both of

OHC's motions (Docs. 30, 31) and OHC replied to those responses

(Docs. 36, 37).      For the following reasons, OHC's motion to set

aside default is GRANTED and OHC's motion to quash service is

GRANTED IN PART AND DENIED IN PART.




1 Defendant OHC filed supplements to both of its motions that include notarized
affidavits. (Docs. 25, 26.) Beyond correcting a few scrivener's errors, there
is nothing substantively different in the supplements and therefore the Court
will only refer to the original filings in deciding the motions.
    Case 1:21-cv-00035-JRH-BKE Document 39 Filed 08/11/21 Page 2 of 11



                             I. BACKGROUND


     Plaintiff filed the underlying action on February 18, 2021

against the above-named Defendants (Doc. 1) and then filed an

amended complaint on February 23, 2021 (Doc. 4).             The Amended

Complaint alleges Miller Act Bond breaches, unjust enrichment, and

breach of contract claims.    (Doc. 4.)    The underlying facts involve

various contracts under which Gilbane Federal Company (^^Gilbane")

contracted with the Army Corps of Engineers C'COE") for renovation

projects on Fort Gordon.      (Id. H 5.)     Gilbane then entered into

contracts with OHC for the demolition and asbestos abatement work,

and in turn, OHC entered into contracts with ADS to perform a

portion of their contracted work.       (Id. SISl 6-7.)

     On February 18, 2021, summons was issued for all Defendants.

(Doc. 2.)   On February 24, 2021, Plaintiff filed proof of service

for Gilbane and Travelers Casualty & Surety Company (''Travelers")

(Docs. 5, 6) and for OHC on March 4, 2021 (Doc. 7).           Gilbane and

Travelers filed answers, affirmative defenses, and crossclaims on

March 17, 2021.   (Docs. 8, 9.)    On March 25, 2021, Plaintiff moved

for entry of default against OHC (Doc. 19) and the Clerk entered

default the same day (Doc. 20).




                   II. MOTION TO SET ASIDE DEFAULT


     OHC moves to set aside the default entered against it pursuant

to Federal Rule of Civil Procedure 55(c).       (Doc. 23.)    In support.
      Case 1:21-cv-00035-JRH-BKE Document 39 Filed 08/11/21 Page 3 of 11




OHC argues: (1) the default was not culpable or willful, (2) it

acted promptly to cure the default, (3) setting aside the default

will not prejudice Plaintiff, (4) OHC will suffer significant

financial loss as a result of the default, and further, OHC offers

three potential meritorious defenses.          (Id. at 8-13.)     Plaintiff

opposes the motion.      (Doc. 30.)

A. Legal Standard

      Federal Rule of Civil Procedure 55(c) provides, 'Mt]he court

may   set   aside   an   entry   of   default for    good   cause."        What

constitutes "good cause" varies from case to case.                 Compania

Interamericana Exp.-Imp., S.A. v. Compania Dominicana de Aviacion,

88 F.3d 948, 951 (11th Cir. 1996) (citation omitted). To determine

whether there is good cause, courts have considered, but are not

limited to, factors such as "whether the default was culpable or

willful, whether setting it aside would prejudice the adversary,

and whether the defaulting party presents a meritorious defense."

Id. (citations omitted).         Regardless of which factors the court

chooses, "the imperative is that they be regarded simply as a means

of identifying circumstances which warrant the finding of ^good

cause' to set aside a default."         Id. (citation omitted).       "[I]f a

party willfully defaults by displaying either an intentional or

reckless disregard for the judicial proceedings, the court need

make no other findings in denying relief.           Id. at 951-52.
      Case 1:21-cv-00035-JRH-BKE Document 39 Filed 08/11/21 Page 4 of 11




      The Eleventh Circuit has ''a strong preference for deciding

cases on the merits - not based on a single missed deadline -

whenever reasonably possible."          Perez v. Wells Farqo N.A., 774

F.3d 1329, 1332 (llth Cir. 2014).          But overall, setting aside a

default is ''within the discretion of the district court." Robinson

V. United States, 734 F.2d 735, 739 (llth Cir. 1984) (citation

omitted).     There is no set formula the Court is required to use,

but     it   will     consider    the     factors    set    forth    above.

B. Analysis

       Plaintiff's affidavit of service provides that OHC was served

by Chandra Jacobs ("Ms. Jacobs"), a process server, at OHC's

business address in Florida by leaving the summons, complaints,

and exhibits with Audra Hosier ("Ms. Hosier"), listed as the office

manager.     (Doc. 7.)     OHC asserts Ms. Hosier did not tell OHC's

President, James Rizk ("Mr. Rizk"), about the pleadings, but simply

placed the pleadings on his desk.         (Doc. 23, at 8.)     Mr. Rizk was

working remote due to COVID-19 and states he did not even see the

pleadings until he received a letter from Gilbane requesting OHC

defend it in a lawsuit against ADS.         (Id.)   Mr. Rizk asserts that

upon reviewing the letter and pleadings, he was still unaware OHC

was a party to the litigation.          (Id.)   Upon learning default had

been entered, OHC quickly retained Georgia counsel and filed the

pending motions.      (Id. at 9.)     Plaintiff argues OHC was properly

served through Ms. Hosier and knew about the suit but "hoped to
      Case 1:21-cv-00035-JRH-BKE Document 39 Filed 08/11/21 Page 5 of 11




avoid    answering     to   save    its    own   money,"   exhibiting    willful

disregard to the action.           {Doc. 30, at 2.)

        Using   the   factors   set forth        above, the   Court finds     it

appropriate to set aside default.                As the Eleventh Circuit has

provided, it is more beneficial to decide cases on the merits,

rather than based on missed deadlines.               OHC contends there were

issues with the process of service on the company, which the Court

will address below.         Regardless, the Court would have to make a

credibility determination as to which side's arguments about the

willfulness and culpability factors are more believable, and the

Court is hesitant to do so.               As the facts show, notice of the

lawsuit was provided to OHC in some manner.                There is no blatant

evidence Mr. Rizk completely ignored this, but rather experienced

some confusion about the situation and parties to the suit due to

the     intertwined     contractors        and    sub-contractors       involved.

However, because OHC acted promptly after default was entered, the

Court is encouraged that this mistake is no longer an issue.

"[CJourts are hesitant to deem a default willful when a litigant

takes prompt action to cure."             Double Eagle Club, Inc. v. BG Cap.

Mqmt. S. Fla., LLC, No. CV 117-073, 2018 WL 5087225, at *2 (S.D.

Ga. Oct. 18, 2018) (citing Farquharson v. Citibank, N.A., 664 F.

App'x 793, 797 (11th Cir. 2016)).                 Certainly here, OHC acted

promptly after the entry of default to file the underlying motion.
     Case 1:21-cv-00035-JRH-BKE Document 39 Filed 08/11/21 Page 6 of 11




     Beyond this, OHC has provided numerous potential meritorious

defenses.    [A] defendant need only show a ^hint of a suggestion'

to   meet   the   requisite    standard   of   a     meritorious   defense."

Buonocore   v.    Credit One   Bank,   N.A.,   No.   3:14-CV-067, 2014    WL

6620623, at *2 (M.D. Ga. Nov. 21, 2014) (quoting Moldwood Corp. v.

Stutts, 410 F.2d 351, 352 (5th Cir. 1969)).            Without getting into

the merits of these defenses, the Court is satisfied OHC has met

this standard.


      Additionally, there is insufficient evidence setting aside

default would prejudice Plaintiff.        The docket reflects that the

case is still in the preliminary stages of litigation and has been

stayed pending the resolution of these motions. Further, Plaintiff

did not assert any arguments as to how setting aside default would

prejudice them.      Beyond this. Plaintiff seeks around $700,000.00

in recovery, and the Court is hesitant to hold OHC liable for this

amount without hearing the case on the merits.                Based on the

foregoing, OHCs motion to set aside default is GRANTED.



                      III. MOTION TO QUASH SERVICE

      Also at issue is the validity of Plaintiff's service on OHC.

OHC argues service was not made in accordance with Florida or

Georgia law and therefore should be quashed and the action should

be dismissed as to OHC.        (Docs. 24, 36.)       In response. Plaintiff

argues service was effective under Georgia law, OHC was served
    Case 1:21-cv-00035-JRH-BKE Document 39 Filed 08/11/21 Page 7 of 11




properly with process, and therefore the motion should be denied.

(Doc. 31.)

A. Legal Standard

     Federal Rule of Civil Procedure 4(h) provides a corporation

must be served:


     (A) in the manner prescribed by Rule 4(e)(1)^ for serving
     an individual; or (B) by delivering a copy of the summons
     and of the complaint to an officer, a managing or general
     agent, or any other agent authorized by appointment or
     by law to receive service of process and--if the agent
     is one authorized by statute and the statute so requires-
     -by also mailing a copy of each to the defendant; . . .

     The underlying suit was filed in the Southern District of

Georgia; however, OHC is a Florida corporation, and to some extent

the Parties dispute which state's service requirements apply. Rule

4(e)(1) allows for service in the state where the district court

is located or where service is made, which means service compliant

with either Georgia or Florida law is permitted.

      ^^Once the sufficiency of service is brought into question,

the plaintiff has the burden [to prove] proper service of process"

and if plaintiff can establish service was proper, ""the burden



2 Rule 4(e)(1) provides an individual may be served by:
      (1) following state law for serving a summons in an action brought
      in courts of general jurisdiction in the state where the district
      court is located or where service is made; or (2) doing any of the
      following:(A) delivering a copy of the summons and of the complaint
      to the individual personally; (B) leaving a copy of each at the
      individual's dwelling or usual place of abode with someone of
      suitable age and discretion who resides there; or (C) delivering a
      copy of each to an agent authorized by appointment or by law to
      receive service of process,
F.R.C.P. 4(e)(1).
      Case 1:21-cv-00035-JRH-BKE Document 39 Filed 08/11/21 Page 8 of 11



shifts to the defendant to ^bring strong and convincing evidence

of    insufficient       process.'"     Cadot   v.   Miami-Dade     Fire    Rescue

Logistics Div., No. 13-23767-CIV, 2014 WL 1274133, at *1 (S.D.

Fla. Mar. 27, 2014) (citations omitted).              Actual notice does not

cure defectively executed service. Laurent v. Potter, 405 F. App'x

453, 454 (11th Cir. 2010) (citing Albra v. Advan, Inc., 490 F.3d

826, 829 (11th Cir. 2007)).

B. Analysis

       OHO questions the sufficiency of service under both Georgia

and    Florida    law.      Under   Florida   law,   OHC   argues   service    was

ineffective because the Florida statute requires service efforts

to be made pursuant to the hierarchy listed therein, and there is

no evidence such attempts were made.                 See Fla. Stat. § 48.081.

Under Georgia law, OHC argues service was ineffective because Ms.

Hosier was an administrative assistant and not properly authorized

by OHC to accept service.               Plaintiff must therefore provide

evidence of proper service of process.

       Plaintiff asserts Ms. Hosier represented herself as OHC's

office manager and told the process server she had the authority

to accept service on OHC's behalf.              (Doc. 31, at 3-4.)         Further,

Plaintiff argues service was effective under Georgia law.                      OHC

contends    Ms.    Jacobs    was    not qualified    to    serve   process under

Georgia law, the affidavit of service is deficient on its face

because it indicates process was served under Florida law, and

                                         8
       Case 1:21-cv-00035-JRH-BKE Document 39 Filed 08/11/21 Page 9 of 11




again that Ms. Rosier was not a proper employee to accept service.

(Doc. 36.)

       Since Plaintiff does not contend service was proper under

Florida law, the Court will only analyze the service under Georgia

law.     Pursuant to O.C.G.A. § 9-11-4(e)(1)(A), for actions against

domestic     or       foreign   corporations,     service   shall   be     made    by

delivering a copy of the summons and complaint to the president or

other officer, a managing agent thereof, or a registered agent

thereof.3         A    "managing   agent"   is    a    person   employed      by   the

corporation who is at an office of facility in the state and has

managerial or supervisory authority for the corporation.                   O.C.G.A.

§ 9-11-4(e)(1)(B).          If for any reason service cannot be perfected

in this manner, the Secretary of State can receive service as an

agent of a corporation.            O.C.G.A. § 9-11-4(e)(1)(A).

        The Parties dispute the official title of Ms. Rosier.                      OHC

argues Ms. Rosier           was an administrative assistant and not an

officer     manager,      and   therefore   not    a   proper   party    to   accept

service.     (Doc. 24, at 8.)        However, Plaintiff contends Ms. Rosier

identified herself as a managerial person that was authorized to

accept service.           (Doc. 31, at 1.)        Ms. Rosier states that her


3 Both Parties cite an outdated version of this statute that included language
that service could be perfected on the president, other such officers,
secretary, cashier, managing agent, or registered agent. (See Doc. 24, at 7;
Doc. 31, at 5.) However, the statute was updated in 2013 and that language was
deleted. Plaintiff attempts to rely on Northwestern Nat. Ins. Co. v. Kennesaw
Transp., Inc. to illustrate that the service was sufficient; however, that case
was decided based on the language of the statute before 2013.       See 309 S.E. 2d
917, 919 (Ga. Ct. App. 1983).
   Case 1:21-cv-00035-JRH-BKE Document 39 Filed 08/11/21 Page 10 of 11




official    title   is   "Office   Administrator,'' that   OHC   has   never

authorized or designated her to receive service, and that she did

not understand the documents were related to a lawsuit or time

sensitive when they were left in her possession.           (Doc. 36-1, at

1-2.)

        For proper service under Georgia law. Plaintiff was required

to serve OHC's president or another officer, a managing agent of

OHC, or OHC's registered agent.            Ms. Hosier does not appear to

meet any of these qualifications, and therefore service upon her

was insufficient.        The Court therefore GRISTS IN PART OHC's motion

to quash service.        However, the Court is hesitant to dismiss OHC

as a party due to this simple misunderstanding and lack of clear

communication between the Parties.           Based on the foregoing, the

Court will allow Plaintiff an additional period of FOURTEEN (14)

DAYS to perfect service of process on OHC in accordance with

Rule 4.     Failure to perfect service within this time period shall

result in dismissal of the Amended Complaint against OHC without

further notice.      Therefore, at this time, OHC's motion is DENIED

IN PART to the extent it requests the Court to dismiss the action

as to OHC.




                                IV. CONCLUSION


        IT IS HEREBY ORDERED that Defendant OHC s motion to set aside

default (Doc. 23) is GRANTED and motion to quash service (Doc. 24)

                                      10
   Case 1:21-cv-00035-JRH-BKE Document 39 Filed 08/11/21 Page 11 of 11




is GRANTED IN PART AND DENIED IN PART.       The Clerk is DIRECTED to

SET ASIDE the entry of default as to OHC {Doc. 20}.         Plaintiff is

GRANTED FOTOTEEN (14) DAYS from the date of this Order to perfect

service of process on OHC in accordance with Rule 4.

     ORDER ENTERED at Augusta, Georgia, this /                of August,
2021.




                                        J. RANDAL HALL,/Chief judge
                                        UNITED/states DISTRICT COURT
                                        SOilTWI^RN DISTRICT OF GEORGIA




                                   11
